Citation Nr: 0108470	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders and hands.

2.  Entitlement to service connection for left foot 
disability.

3.  Entitlement to service connection for left ankle 
disability.

4.  The propriety of the initial 30 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1944 to March 1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and June 1999 rating 
decisions by the RO.  The issues in appellate status are 
limited to those on the front page of this remand.  

Although the RO characterized the claim involving the 
veteran's PTSD as one for an increased rating.  The Board 
notes, however, that the veteran disagreed with the initial 
evaluation assigned for PTSD following the grant of service 
connection for that condition.  Hence, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as one involving the propriety of 
the initial evaluation assigned.  


REMAND

The Board notes, at the outset, that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

With regard to the service connection claims, the Board notes 
at the outset, that no service medical records have been 
located in this case.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
under the provisions of 38 U.S.C.A. § 5107(a) in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  In addition, where the 
claimant's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  These alternative 
forms of evidence may include statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians by which or by whom a veteran 
may have been treated, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  In this case, the Board finds that the veteran 
has not been sufficiently notified that he may submit 
alternative forms of evidence, particularly in light of the 
Veterans Claims Assistance Act of 2000.

In addition, the record shows that the veteran earned the 
Combat Infantryman's Badge (CIB) during service, indicative 
of combat service.  Where a combat veteran alleges he suffers 
disability due to an injury incurred in service,  38 U.S.C.A. 
§ 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
38 U.S.C.A. § 1154 makes it clear that special considerations 
attend the cases of combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b) (West 1991).  These veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  In 
Collette, the United States Court of Appeals articulated a 
three-step sequential analysis to be performed when a combat 
veteran seeks benefits under the method of proof provided by 
38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

In this case, it does not appear that the RO considered 
38 U.S.C.A. § 1154(b) with regard to the service connection 
claims, and should do so upon remand.  

In addition, with regard to the claim for service connection 
for arthritis of the shoulders and hands, there are 
conflicting opinions of record regarding the etiology of 
these disabilities.  Although the RO attempted to resolve 
these discrepancies, no examination was performed in 
conjunction thereof.  With regard to the claim for service 
connection for left foot and left ankle disabilities, there 
is no medical opinion of record regarding the etiology of 
these disabilities.  

Under these circumstances, the Board finds that all 
outstanding medical treatment records from any source(s) or 
facility(ies) identified by the veteran should be obtained 
and associated with the record.  Thereafter, the veteran 
should be afforded another VA joints examination by an 
examiner who has had an opportunity to review all of the 
medical evidence of record in order to obtain opinion as to 
the existence and etiology of arthritis of the shoulders and 
hands (to include any relationship between those disabilities 
and the veteran's service-connected cold injuries), left foot 
disability, and left ankle disability.  

In addition, in the readjudication of the shoulders/hands 
disabilities, the RO should consider whether service 
connection is warranted on a direct basis and secondary to 
service-connected cold injuries.  In that regard, the Board 
notes that 38 C.F.R. § 3.310(a) has been interpreted to 
permit service connection for the degree of impairment 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that both the claims of service connection 
for left foot and left ankle disabilities were denied as not 
well-grounded.  The Board also points out that in light of 
the recent amendment to 38 U.S.C.A. § 5107, noted above, 
there is no longer a legal requirement that a claim be 
"well-grounded" before it can be adjudicated on the merits.  
Hence, on remand, the claim should be adjudicated on the 
merits.  This action should be accomplished by the RO, in the 
first instance, to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

With regard to the veteran's claim for a higher rating for 
PTSD, the record shows that in his substantive appeal, the 
veteran asserted that his PTSD has worsened.  However, 
thereafter, he was not afforded a VA examination to currently 
assess his disability level.  As such, and in light of the 
Veterans Claims Assistance Act of 2000, the veteran should be 
afforded another VA psychiatric examination after all 
outstanding pertinent records have been associated with the 
claims file.  The Board emphasizes to the veteran that the 
information to be obtained on VA examination is vitally 
important to resolving the issues on appeal; hence, any 
failure to report to a scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

The Board also notes that, as regards the claim for a higher 
initial evaluation for PTSD, in Fenderson, the Court held at 
the time of an initial rating following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged rating.".  In this case, the RO granted a 30 
percent rating for the veteran's service-connected PTSD from 
the effective of the grant of service connection.  As such, 
the RO apparently did not find that staged ratings were 
warranted.  However, upon remand, when the RO considers the 
veteran's claim, the actual issue in appellate status is as 
shown on the front page of this remand, and the RO should 
explicitly consider whether "staged rating" is appropriate.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions herein should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should make additional 
effort(s) to locate the veteran's service 
medical records/service records and 
associate them with the claims file; such 
efforts should persist until the records 
are located, or clear information is 
received establishing that such records 
do not exist.  The claims folder should 
reflect clear documentation of all of the 
RO's efforts and all responses received.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examinations.  

3.  The RO should inform the veteran that 
he may submit alternative forms of 
evidence in order to show that his 
alleged shoulder, hands, left foot, and 
left ankle disabilities initially began 
during service.  Such evidence may 
include, but is not limited to, 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  The RO 
should afford him an opportunity to 
submit such evidence before arranging for 
the veteran to undergo medical 
examinations.

4.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development in paragraphs 1-3, the 
veteran should be afforded a VA 
examination to determine the nature, 
extent and likely eitiology of his 
arthritis of the shoulders and hands, 
left foot disability, and left ankle 
disability.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated tests and and 
studies, to include x-rays, should be 
accomplished, and all clinical findings 
reported in detail.  The report of 
examination should include a specific 
finding as to whether the veteran does or 
does not have arthritis of the shoulders 
and hands, a left foot disability, and a 
left ankle disability.  With respect to 
any arthritis of the shoulders and hands, 
the examiner should offer an opinion, 
with respect to each diagnosed 
disability, as to whether it is at least 
as likely as not that such disability was 
caused or aggravated by the veteran's 
active military service and/or whether 
the disability is related in any way to 
his service-connected cold injuries.  
With respect to alleged left foot and 
left ankle disabilities, the examiner 
should offer an opinion, with respect 
each diagnosed disability, as to whether,  
it is at least as likely as not that such 
disability was caused or aggravated by 
the veteran's active military service.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should 
be set forth in a typewritten report.  

5.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development in paragraphs 1-3, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his PTSD.  
The entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  Regarding 
the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency) of memory loss; depressed 
mood; anxiety; panic attacks; flat effect 
or numbing; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment Score.  
If more than one psychiatric disorder is 
diagnosed, the examiner should indicate 
whether it is possible to separate the 
symptoms and effects of the service-
connected disability from the service-
connected disability; and, if so, the 
examiner should indicate the percentage 
or portion of the score representing 
impairment due to the service-connected 
PTSD.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current arthritis of the 
shoulders and hands, a left foot 
disability, or left ankle disability and 
either the veteran's military service or 
service-connected disabilities, the RO 
should specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider all the claims on appeal 
in light of all pertinent evidence and 
legal authority.  In adjudicating the 
claims for service connection for 
arthritis of the shoulders and hands, for 
a left foot disability, and for a left 
ankle disability, on the merits, the RO 
should consider 38 U.S.C.A. § 1154(b), 
Collette, and (as regards the claim for 
service connection for arthritis of the 
shoulders and hands), the Allen decision, 
as cited to herein.  Adjudication of the 
claim for a higher initial evaluation for 
PTSD should include consideration of 
whether staged rating is warranted.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

10.  If any benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




